                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION



Patrick M. Curry,

      Petitioner,                      Case No. 2:17-cv-114

                                       JUDGE MICHAEL H. WATSON
             V.



United States of America,              Chief Magistrate Judge
                                       Elizabeth P. Deavers
      Respondent.


                              OPiNION AND ORDER

      On July 8, 2019, the Magistrate Judge issued a Report and

Recommendation {"R&R") recommending that Petitioner's petition for a writ of

habeas corpus under 26 U.S.C. § 2254 be denied and that this action be

dismissed. EOF No. 11. Although the parties were advised of the right to object

to the R&R, and of the consequences of failing to do so, no objections have been

filed. TheR&R, EOF No. 11, is therefore. ADOPTED and AFFIRMED. The

petition is hereby DENIED, and this action is DISMISSED.

      Pursuant to 26 U.S.C. § 2253(c)(1 )(A), the Court must also assess

whether to issue a certificate of appealability. Rule 11 of the Rules Governing

Section 2254 Cases in the United States District Courts states that "[t]he district

court must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant." Petitioner has waived, however, the right to file an
appeal by falling to file objections to the Magistrate Judge's recommendations.

See Thomas v. Am, 474 U.S. 140,147 (1985); United States v. Walters, 638 F.

2d 947, 950 (6th Cir. 1981). The Court therefore declines to issue a certificate of

appealability.


      IT IS SO ORDERED.



                                       IICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:17-cv-114                                                    Page 2 of 2
